Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on August 24, 2021.

Claim Objections
Claim 6 is objected to because of the following informalities:   
a. In line 4 of claim 6, “and” should be inserted before “an” (“…and an angle is defined…”).
Appropriate correction is required.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-8 are indefinite for reciting the limitation recite "photocatalytic structure of claim...".  Claims 1 and 2, from which claims 3-8 directly or indirectly depend, is directed to a method for making a photocatalytic structure.
Claim 15 is indefinite for lacking antecedent basis for "substrate".  Claim 1, from which claim 15 depends, does not recite a "substrate".  It appears that claim 15 should depend from claim 9, which recites a "substrate".


Allowable Subject Matter
Claims 1, 2, and 9-14 are allowed.
Claims 3-8 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed method for making a photocatalytic structure, wherein a carbon nanotube structure (comprising a plurality of carbon nanotubes intersected with each other, and a plurality of openings being defined by the plurality of carbon nanotubes) is provided, followed by forming a photocatalytic active layer on a surface of the carbon nanotube structure, locating a metal layer pre-form on a surface of the photocatalytic active layer, and annealing the metal layer pre-form.
	The closest art of record, Chen et al. (U. S. Patent Publication No. 2014/0084253, Applicants’ submitted art), discloses the preparation of a multilayered structure, wherein the layers are formed by techniques such as arc discharge, laser ablation, and chemical vapor deposition (paragraph [0040]), or by evaporation, chemical solution deposition, or sputtering (paragraphs [0051] and [0055]).  However, this reference does not teach or suggest an annealing step.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Exemplary prior art includes Yuan et al. (TW 201722556), which teaches a photocatalyst comprising an immobilized photocatalyst material, a carbon nanotube material, and a conductive material (Abstract), but does not teach or suggest Applicants’ claimed method for preparing a photocatalytic structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 22, 2022